Filed 11/22/16
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                                    2d Crim. No. B268751
                                            (Super. Ct. No. 15F-03787)
     Plaintiff and Respondent,               (San Luis Obispo County)

v.

DANIEL GRANT QUICK,

     Defendant and Appellant.



             The interaction between a peace officer and a person
suspected of committing a crime is not a game. It is serious
business. Knowing that his “goose was cooked” if the officer
conducted a search, appellant attempted what was tantamount to
a “do it yourself” suppression motion. During the course of his
detention, he took off his coat and threw it into his car. Then he
threw the car keys into his car. Then he locked the car thinking
that the police would not be able to lawfully gain entry and
search. This was a game of “hide and seek” which he was bound
to lose. It was a sophomoric attempt to thwart the lawful seizure
of evidence and a crime itself, i.e., a willful obstructing of a peace
officer. (Pen. Code, § 148, subd. (a)(1).) A person detained for
investigation has no constitutional right to dispose of evidence.
(People v. Bracamonte (1975) 15 Cal.3d 394, 405, fn. 6; People v.
Maddox (1956) 46 Cal.2d 301, 306.)
             Daniel Grant Quick appeals his conviction by plea to
possession for sale of a controlled substance (Health & Saf. Code,
§ 11378), entered after the trial court denied his motion to
suppress evidence made pursuant to Penal Code section 1538.5.
Pursuant to a negotiated plea, appellant admitted suffering a
prior strike conviction and was sentenced to four years state
prison. He contends that the trial court erred in ruling that the
vehicle inventory search was reasonable and incident to a lawful
arrest for driving under the influence. He argues that the police
detained and arrested him as a ruse to conduct a narcotics
investigation. We affirm.
                   Facts and Procedural History
             Atascadero Police Officer Matthew Chesson received
a call from a narcotics detective that appellant had just left his
residence in a black Mercury. Earlier that day, Officer Chesson
was advised that appellant was involved in narcotics activity and
had multiple firearms.
             Officer Chesson followed appellant, saw him commit
three Vehicle Code violations and stopped him. He explained to
appellant that his brake lights were not working properly.
Appellant said that he had recently rewired the car and may
have incorrectly connected the wires. Officer Chesson noticed
that appellant‟s pupils were constricted, he was exhibiting facial
tremors, and open sores on his face. These were symptoms of a
person under the influence of a controlled substance. Appellant
admitted using Percocet and marijuana earlier in the day.
             Appellant was asked to step out of the car for a field
sobriety test. He refused. Officer Chesson knew that appellant




                                 2
was a convicted felon with access to firearms. For officer safety
purposes, he called for back-up. Appellant eventually got out of
the car, removed his jacket and tossed it on the driver‟s seat.
Appellant then rolled up the car window, tossed his keys inside
the car, and locked and shut the car door.
              Officer Chesson conducted field sobriety tests,
determined that appellant was under the influence of a controlled
substance, and arrested appellant for driving under the
influence.
              Sergeant Jason Carr assisted in the arrest and
ordered that appellant‟s vehicle be towed because it was blocking
a driveway. The driveway owner, a friend of appellant, said that
the vehicle could stay parked where it was. However, it was
parked 24 inches into the roadway creating a traffic hazard.
              Officers conducted a vehicle inventory search, finding
25.9 grams of methaphetamine (259 to 518 single doses) in the
jacket pocket, two methamphetamine pipes, and a Taser.
              Denying the motion, the trial court found that Officer
Chesson had a rational suspicion to effectuate the traffic stop and
probable cause to arrest appellant for driving under the influence
of a controlled substance. It also said that appellant “took
steps . . . which made it difficult or impossible for the police to do
a simple search incident to the arrest when he locked the car and
threw the keys in it.” Officer Chesson “had legal authority to
search the interior of the car since he was arresting [appellant]
for [being] under the influence of a controlled substance or
driving under the influence.” Finally, it found that the inventory




                                  3
search was conducted pursuant to standard vehicle impound
                                                  1
procedures and not for investigatory purposes.
                          Standard of Review
              In reviewing a ruling on a motion to suppress
evidence, we defer to the trial court‟s factual findings, express or
implied, if supported by substantial evidence. (People v. Lenart
(2004) 32 Cal.4th 1107, 1119.) “We exercise our independent
judgment in determining whether, on the facts presented, the
search . . . was reasonable under the Fourth Amendment.” (Ibid.)
“If there is conflicting testimony, we must accept the trial court‟s
resolution of disputed facts and inferences, its evaluations of
credibility, and the version of events most favorable to the
People, to the extent the record supports them. [Citations.]”
(People v. Zamudio (2008) 43 Cal.4th 327, 342.)
                           Inventory Search
              Appellant contends that the search was an unlawful
ruse to facilitate a narcotics investigation. This contention is
refuted by the record and the trial court‟s factual findings.
Vehicle inventory searches are a well-defined exception to the
Fourth Amendment warrant requirement. (Colorado v. Bertine
(1987) 479 U.S. 367, 371.) Under the community caretaking
doctrine, police may, without a warrant, impound and search a
vehicle so long as they do so in conformance with the
standardized procedures of the local police department and in
furtherance of a community caretaking purpose. (People v.
Williams (2006) 145 Cal.App.4th 756, 761-762.) “The authority of
      1
        We commend the trial court for a well articulated ruling.
Such a ruling not only tells parties why the court has ruled, but
also aids the appellate court in its duties. (See also People v.
Williams (2007) 156 Cal.App.4th 949, 952.)




                                 4
police to seize and remove from the streets vehicles impeding
traffic or threatening public safety and convenience is beyond
challenge.” (South Dakota v. Opperman (1976) 428 U.S. 364,
369.) A vehicle impound search will be upheld if it is reasonable
under all the circumstances. (People v. Shafrir (2010) 183
Cal.App.4th 1238, 1247.)
              Sergeant Carr impounded the vehicle because it was
blocking a driveway and parked two feet out in the roadway. He
said that it was a narrow road and that “two cars [would] have a
difficult time passing” one another “[e]ven if that vehicle wasn‟t
there.” Officer Chesson did not believe appellant‟s vehicle was in
immediate danger of being hit, but agreed it could have led to a
collision if another car tried to drive by or an inattentive driver
did not see the vehicle sticking out.
              Appellant argues that the vehicle was “hovering”
between the dirt and road pavement and not a traffic hazard.
Sergeant Carr‟s testimony was clear: the vehicle was blocking a
driveway and parked far enough out in the roadway to create a
traffic hazard. The sergeant‟s testimony was corroborated by
Officer Chesson and photos of the parked vehicle.
              The vehicle was impounded pursuant to Vehicle Code
section 22651, subdivisions (b) and (h) and subject to an
inventory search pursuant to established police policy. Vehicle
Code section 22651, subdivision (b), provides that a peace officer
may remove a vehicle: “When a vehicle is parked or left standing
upon a highway in a position so as to obstruct the normal
movement of traffic or in a condition so as to create a hazard to
other traffic upon the highway”; and (h)(1) “When an officer
arrests a person driving or in control of a vehicle for an alleged




                                 5
offense and the officer is, by this code or other law, required or
permitted to take, and does take, the person into custody.”
             Sergeant Carr explained that the inventory search
was required to document what was in the vehicle and to protect
the tow company and the police department. Although Sergeant
Carr was aware of the narcotics investigation, he testified that
the sole purpose of the impound search was to inventory what
was in the vehicle and to verify that nothing was missing when
the vehicle was returned to appellant. Vehicle Code section
22651 authorized the vehicle impound. (See People v. Aguilar
(1991) 228 Cal.App.3d 1049, 1053 [court focuses on the purpose of
the impound rather than the purpose of the inventory].) When a
vehicle is lawfully impounded, an inventory search pursuant to
an established, standardized procedure does not violate the
Fourth Amendment. (South Dakota v. Opperman, supra, 428
U.S. at pp. 371-375; People v. Nottoli (2011) 199 Cal.App.4th 531,
545-546; People v. Evans (2011) 200 Cal.App.4th 735, 743, fn. 5.)
The trial court reasonably concluded that it was a lawful
inventory search aimed at securing the car and its contents.
(South Dakota v. Opperman, supra, 428 U.S. at p. 373; People v.
Suff (2014) 58 Cal.4th 1013, 1056.)
                      Search Incident to Arrest
             In the alternative, the trial court found that the
search was incident to a lawful arrest and did not violate the
Fourth Amendment. Citing Arizona v. Gant (2009) 556 U.S. 332
(Gant), appellant argues that the search was unreasonable
because the officers had no reason to believe that evidence
relevant to the arrest for driving under the influence of a
controlled substance would be found in the vehicle. In Gant the
defendant was arrested for driving with a suspended license,




                                6
handcuffed, and locked in a patrol car before officers searched his
car and found cocaine. The Supreme Court determined that the
search-incident-to-arrest exception to the Fourth Amendment‟s
warrant requirement did not justify the search because the police
could not reasonably have believed that evidence of the offense
for which defendant was arrested (i.e., driving with a suspended
license) might be found in the car. (Id., at p. 344.) “Police may
search a vehicle incident to a recent occupant‟s arrest only if the
arrestee is within reaching distance of the passenger
compartment at the time of the search or it is reasonable to
believe the vehicle contains evidence of the offense of arrest.
When these justifications are absent, a search of an arrestee‟s
vehicle will be unreasonable unless police obtain a warrant or
show that another exception to the warrant requirement applies.”
(Id., at p. 351.)
              In People v. Nottoli, supra, 199 Cal.App.4th 531,
defendant was arrested for driving with an expired license and
for being under the influence of a controlled substance. (Id., at p.
540.) A deputy searched Nottoli‟s vehicle and found drug
paraphernalia, a firearm, and a cell phone photo of Nottoli posing
with firearms. (Id., at p. 541.) The Court of Appeal held that the
search was valid pursuant to Gant. Although it was
unreasonable to believe evidence of the expired license offense
would be found in the car, defendant‟s “arrest for „being under the
influence of a controlled substance‟ supplied a reasonable basis
for believing that evidence „relevant‟ to that type of offense might
be in his vehicle. [Citations.]” (Id., at p. 553.) “The presence of
some amount of the controlled substance or drug paraphernalia
in the interior of the vehicle would be circumstantial evidence
tending to corroborate that a driver was in fact under the




                                 7
influence of the controlled substance.” (Id., at p. 554, fn.
omitted.) The court rejected the argument that some showing of
particularized facts, in addition to or in place of analysis of the
nature of the offense, was required. (Id., at p. 556.) “Gant
indicated that the nature of the crime of arrest was
determinative . . . .” (Id., at p. 553.) “[N]othing in Gant suggests
that the Supreme Court was adopting a fact-intensive test
similar to the reasonable suspicion standard established by Terry
v. Ohio (1968) 392 U.S. 1 [20 L.Ed.2d 889, 88 S.Ct. 1868] . . . .”
(Ibid.)
             Appellant admitted using Percocet and marijuana
earlier in the day and was under the influence of a controlled
substance when driving. When he stepped out of the vehicle to
perform the field sobriety tests, he threw his jacket and keys into
the car, rolled up the window, and locked and shut the door.
Officer Chesson thought it was “odd” behavior but consistent with
what someone driving under the influence would do if trying to
hide drugs. In accordance with Gant, “the focus of the inquiry is
entirely upon the nature of the offense of arrest, rather than the
particular facts of the case. [Citation.]” (People v. Evans, supra,
200 Cal.App.4th at p. 748.) “[W]hen a driver is arrested for
driving under the influence, or being under the influence, it will
generally be reasonable for an officer to believe evidence related
to that crime might be found in the vehicle. [Citations.] It is
certainly logical and reasonable to expect that items related to
alcohol or drug consumption, such as alcoholic beverage bottles or
drug paraphernalia, might readily be contained in the intoxicated
driver‟s car.” (Id., at p. 750.) The trial court did not err in
finding that the search was reasonable and incident to the arrest
for driving under the influence of a controlled substance. (Ibid.;




                                 8
People v. Nottoli, supra, 199 Cal.App.4th at p. 553.) A person
arrested for driving under the influence may not defeat a “search
incident to arrest” by locking incriminating evidence inside his
vehicle. As indicated, it is a crime to do so.
             The judgment (order denying motion to suppress
evidence) is affirmed.
             CERTIFIED FOR PUBLICATION.


                                    YEGAN, J., Acting P. J.

We concur:


             PERREN, J.


             TANGEMAN, J.




                                9
                   Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________


           Christina Alvarez Barnes, under appointment by the
Court of Appeal, for Defendant and Appellant.
            Kamala D. Harris, Attorney General, Gerald A.
Engler, Chief Assistant Attorney General, Lance E. Winters,
Senior Assistant Attorney General, Shawn McGahey Webb,
Supervising Deputy Attorney General, David W. Williams,
Deputy Attorney General, for Plaintiff and Respondent.